DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary

Claims 1-11 are pending.



Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.




Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-7) and a machine (claims 8-11).  Accordingly, claims 1-11 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1, 6, and 8 includes limitations that recite at least one abstract idea.
Claim 1:
A method of improving the accuracy of a medical diagnosis of a patient by a healthcare provider, where the healthcare provider has examined the patient and identified at least one patient condition, the method comprising the steps of: 
receiving patient condition information from the healthcare provider, the patient condition information comprising a first descriptive term; 
comparing the first descriptive term of the patient condition information with an existing dataset of diagnosis classifications, and deriving a relevant subset of diagnosis classifications based on relevant matches with the first descriptive term; 
displaying the relevant subset of diagnosis classifications for the healthcare provider to review and select an item from the relevant subset of diagnosis classifications for entry into a patient medical record.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving patient information and selecting a diagnosis of a patient are managing personal behaviors.  These limitations could also be an abstract idea of concepts performed in the mind, including observations, evaluations, judgments, and opinions, because the patient information is being observed and evaluated to determine a diagnosis classification. 
Accordingly, the claim recites at least one abstract idea.

Claim 6:
A method of improving the accuracy of a medical diagnosis of a patient by a healthcare provider, where the healthcare provider has examined the patient and identified at least one patient condition, the method comprising the steps of: 
compiling a dataset of diagnosis classifications, the dataset derived from a plurality of industry standard databases;
receiving patient condition information, the patient condition information comprising a descriptive term; 
comparing the descriptive term of the patient condition information with the dataset of diagnosis classifications, and deriving a relevant subset of diagnosis classifications;
displaying the relevant subset of diagnosis classifications for the healthcare provider to review and select an item from the relevant subset of diagnosis classifications for entry into a patient medical record.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving patient information and selecting a diagnosis of a patient are managing personal behaviors.  These limitations could also be an abstract idea of concepts performed in the mind, including observations, evaluations, judgments, and opinions, because the patient information is being observed and evaluated to determine a diagnosis classification. 
Accordingly, the claim recites at least one abstract idea.
Claim 8:
A system for assisting a healthcare provider to prepare a medical patient diagnosis report, the system comprising: 
a database providing a plurality of medical condition classifications, the database indexed to associate at least one diagnosis criteria with a medical condition classification; 
a database management engine communicating with the database and responding to queries containing patient diagnosis condition information to retrieve an associated medical condition classification, utilizing associations within the indexed database; and 
a display screen displaying the retrieved associated medical condition classification.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving patient information and associating a diagnosis with a medical condition are managing personal behaviors.   These limitations could also be an abstract idea of concepts performed in the mind, including observations, evaluations, judgments, and opinions, because the patient information is being observed and evaluated to determine a diagnosis classification. 
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
This claim does not have any additional limitations
Claim 6:
A database
A display
Claim 8:
A database
A display
	
 	Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-5, 7, and 9-11: These claims recite further comprising receiving additional information with regard to the patient condition, facility type, and facility location, which is an abstract idea of concepts performed in the mind, including an including observations, evaluations, judgments, and opinions, and methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 7, and 9-11, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-5, 7, and 9-11, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-5, 7, and 9-11, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation
	Therefore, whether taken individually or as an ordered combination, claims 1-11
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2013/0326386, Vendrell, et al., hereinafter Vendrell.
5.	Regarding claim 1, Vendrell discloses a method of improving the accuracy of a medical diagnosis of a patient by a healthcare provider, where the healthcare provider has examined the patient and identified at least one patient condition, the method comprising the steps of: 
receiving patient condition information from the healthcare provider, the patient condition information comprising a first descriptive term, (page 11, para. 105, the diagnostic report may be generated based at least partially on common terms in the field and/or uniform diagnostic terms. For example, governments, medical boards, hospitals, and/or insurers may require diagnostic reports to utilized specified uniform diagnostic terms); 
 	comparing the first descriptive term of the patient condition information with an existing dataset of diagnosis classifications, and deriving a relevant subset of diagnosis classifications based on relevant matches with the first descriptive term, (page 2, para. 13,  The secondary associations may include related characteristics, similar characteristics, and/or misdiagnosed related characteristics, page 4, para. 54, references and/or image icons may be associated by one or more associations (e.g., primarily related and/or secondarily related, such as presentations often confused for each other, similar presentations, etc.) Text based searching and/or indexes may also provide a process for searching the information in the image-indexed reference. The data and/or portions thereof may be alternatively and/or additionally stored in a repository coupled to the server, and pages 4-5, para. 55, The memory of the IMD system 105 may store various modules (e.g., diagnosis module(s), reference module(s), monitoring module(s), and/or communication module(s))); 
displaying the relevant subset of diagnosis classifications for the healthcare provider to review and select an item from the relevant subset of diagnosis classifications for entry into a patient medical record, (page 5, para. 59, GUI includes a plurality of displays having interactive fields, such as image icons, text icons, tabs, pull-down lists, fillable fields, and editable text operated by the user. And in one example, GUI presents an explore-type interface and receives commands from the user. It should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces in each of the displays of a particular graphical user interface).
6.	Regarding claim 2, Vendrell discloses the method of claim 1 as described above.  Vendrell discloses further comprising: 
receiving facility information about a healthcare facility where the patient is located, (pages 6-7, para. 70, facility properties (e.g., type of clinic and/or hospital)); 
comparing the facility information and the patient condition information with the existing dataset of diagnosis classifications to derive the relevant subset of diagnosis classifications, (pages 6-7, para. 70,  The image icons and/or the text icons may be selected for inclusion in the GUI based at least partially on the type of patient test results (e.g., anatomical location of the imaging in the test result, such as breast imaging; type of machine utilized to provide the test results, such as an MRI; and/or whether the patient test results include previous diagnoses), user properties (e.g., physician specialty, group memberships, and/or compliance requirements), facility properties (e.g., type of clinic and/or hospital), and/or user preferences. The image icons may include at least a portion of a medical photographic image of an example of a medical characteristic. The text icons may include text that describes a portion of a diagnosis and/or information to be included in a diagnosis). 
7.	Regarding claim 3, Vendrell discloses the method of claim 1 as described above.  Vendrell discloses further comprising: 
receiving a second patient condition information, the second patient condition information comprising a second descriptive term, (page 11, para. 105, the diagnostic report may be generated based at least partially on common terms in the field and/or uniform diagnostic terms. For example, governments, medical boards, hospitals, and/or insurers may require diagnostic reports to utilized specified uniform diagnostic terms); 
comparing the second descriptive term of the patient condition information with the existing dataset of diagnosis classifications, and deriving a second relevant subset of diagnosis classifications, (page 2, para. 13,  The secondary associations may include related characteristics, similar characteristics, and/or misdiagnosed related characteristics, page 4, para. 54, references and/or image icons may be associated by one or more associations (e.g., primarily related and/or secondarily related, such as presentations often confused for each other, similar presentations, etc.) Text based searching and/or indexes may also provide a process for searching the information in the image-indexed reference. The data and/or portions thereof may be alternatively and/or additionally stored in a repository coupled to the server, and pages 4-5, para. 55, The memory of the IMD system 105 may store various modules (e.g., diagnosis module(s), reference module(s), monitoring module(s), and/or communication module(s))); 
displaying the second relevant subset of diagnosis classifications for the healthcare provider to review and select an item from the relevant subset of diagnosis classifications for entry into a patient medical record, (page 5, para. 59, GUI includes a plurality of displays having interactive fields, such as image icons, text icons, tabs, pull-down lists, fillable fields, and editable text operated by the user. And in one example, GUI presents an explore-type interface and receives commands from the user. It should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces in each of the displays of a particular graphical user interface).
8.	Regarding claim 4, Vendrell discloses the method of claim 1 as described above.  Vendrell discloses further comprising: producing a report of the retrieved relevant subset of diagnosis classifications, (page 1, para. 9,  a report may be automatically generated that includes at least a portion of a diagnosis for a patient).
9.	Regarding claim 5, Vendrell discloses the method of claim 1 as described above.  Vendrell discloses further comprising: transmitting the retrieved relevant subset of diagnosis classifications to a remote user, (page 10, para. 102, a user may click, touch, and/or otherwise select an image icon on a user device, such as a tablet computer, and the information may be transmitted to the IMD system. The user may select one or more image icons to enter a diagnosis for a patient. Allowing the user to select an image to enter diagnosis, rather than dictating a diagnosis, may facilitate tracking since common diagnosis terms may be associated with the image icons for use in reports; can be assigned specific codes in the database; may be more cost efficient since users may be able to quickly enter diagnosis information; may reduce errors due to transcription of dictation; may reduce errors by providing reports approximately concurrently with diagnosing patients; and/or may be generally quicker for a user because as a user gains familiarity with the GUI and image icons, diagnoses may be quickly selected (e.g., when compared with the amount of time associated with having to repeat common diagnosis terms for each patient file when dictating).).
10.	Regarding claims 6 and 7, these claims are rejected for the same reasons as set forth above with regard to claims 1 and 2.  
11.	Regarding claim 8, Vendrell discloses a system for assisting a healthcare provider to prepare a medical patient diagnosis report, the system comprising: 
a database providing a plurality of medical condition classifications, the database indexed to associate at least one diagnosis criteria with a medical condition classification, (pages 10-11, para, 103, The reference information may be indexed based on images (e.g., image icons) and/or other icons and thus by selecting an icon, information that may be relevant to diagnosing and the image in the icon may be viewed. In some implementations, users may flip through a plurality of images in the reference information to facilitate a formulation of a diagnosis.); 
a database management engine communicating with the database and responding to queries containing patient diagnosis condition information to retrieve an associated medical condition classification, utilizing associations within the indexed database, (pages 10-11, para, 103, The reference information may be indexed based on images (e.g., image icons) and/or other icons and thus by selecting an icon, information that may be relevant to diagnosing and the image in the icon may be viewed. In some implementations, users may flip through a plurality of images in the reference information to facilitate a formulation of a diagnosis); and 
a display screen displaying the retrieved associated medical condition classification, (page 4,para. 49, to retrieve and/or display patient history and/or previous tests and/or results. The image based diagnostic system may confirm diagnosis information is being associated with the appropriate patient by communicating with the medical image viewing software. For example, when a user selects a patient for which to provide a diagnosis, the IMD system 105 may communicate with the third party system 115 to determine whether the selected patient is the same as the patient associated with the test results being presented by the third party system, and page 5, para. 59, GUI includes a plurality of displays having interactive fields, such as image icons, text icons, tabs, pull-down lists, fillable fields, and editable text operated by the user. And in one example, GUI presents an explore-type interface and receives commands from the user. It should be understood that the term graphical user interface may be used in the singular or in the plural to describe one or more graphical user interfaces in each of the displays of a particular graphical user interface).
12.	Regarding claim 9, Vendrell discloses the system of claim 8 as described above.  Vendrell discloses where the retrieved associated medical condition classification is a plurality of medical condition classifications, (page 1,para. 11, The graphical user interface may include a plurality of other icons related to one or more diagnoses. A selection of one or more other icons and a request for reference information associated with at least one of the selected other icons may be received. A second set of reference information may be retrieved from a memory, such as a database, based on at least one of the selected other icons. The reference information in the database may be indexed based on relation to another icon).
13.	Regarding claim 10, Vendrell discloses the system of claim 8 as described above.  Vendrell discloses here the database is indexed by a facility location type, (page 6-7, para. 70, facility properties (e.g., type of clinic and/or hospital)).
14.	Regarding claim 11, Vendrell discloses the system of claim 8 as described above.  Vendrell discloses here the database is indexed by a facility level of care, (page 6-7, para. 70, facility properties (e.g., type of clinic and/or hospital)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	METHOD AND COMPUTING DEVICE FOR ASSIGNING A DIAGNOSIS CODE (US 20150254407 A1) teaches a method, a computing device and a computer program product are provided for associating a diagnosis code, such as an ICD-10 code, with an encounter. In the context of a method, an indication is received that a diagnosis code from a prior encounter is also to be utilized in conjunction with a subsequent encounter. The method further includes determining whether the diagnosis code from the prior encounter is associated with an initial encounter for a respective condition. In an instance in which the diagnosis code from the prior encounter is associated with an initial encounter for the respective condition, the method also determines whether the diagnosis code should be modified to be associated with the subsequent encounter. As such, the method, computing device and computer program product can facilitate the creation of a medical record with accurate diagnosis codes.
B.	METHOD AND SYSTEM FOR IDENTIFYING DIAGNOSTIC AND THERAPEUTIC OPTIONS FOR MEDICAL CONDITIONS USING ELECTRONIC HEALTH RECORDS (US 20170169171 A1) teaches a method for identifying diagnostic and therapeutic options for medical conditions. The method includes obtaining, from patient data in electronic health records, a diagnoses statistics database that includes statistical distributions of values of action results associated with diagnoses, and for each action result, a benefit of using the action result for disambiguating pairs of diagnoses. The method further includes obtaining an initial differential diagnosis for a patient. The initial differential diagnosis includes a set of initial diagnoses that are based on initially available patient data. Each initial diagnosis is assigned a probability that the initial diagnosis correctly identifies a condition of the patient. The method further includes identifying, based on the benefits of action results obtained for pairs of diagnoses, actions that have a largest benefit for disambiguation of the differential diagnosis, and providing a subset of actions, selected from the actions, and associated benefits to a physician.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626